Bullard, J.,
delivered the opinion of the court.
The appellee moves to dismiss the appeal on two grounds : first, that the transcript was not filed on the return day, nor within three judicial days thereafter ; second, that no legal bond has been given, the principals named in that instrument never having signed it..
, I, It appears that the appeal was made returnable on the first Monday in October, 1835, and the transcript was filed on the first Monday of October, 1836. It is shown by the records of the court, that the term of this court for October, 1835, failed entirely, and'no judicial day intervened between the return day and that, on which the transcript was filed.
II. All the appellants do not appear to have signed the bond, but it is signed by the surety. This question was settled in 9 Martin, 34, and 10 Martin, 74.
On the merits, the case is clearly with the defendant. He exhibits a sale from the ancestors of the plaintiffs, of the land sued for. The act, it is true, is under private signature, and does not appear to have been recorded; but the defendant’s *412possession, under that title for nearly twenty years past, is shown, and between the parties and their heirs, such an act forms full proof.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed with costs.